DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment / Arguments
The response, filed 08/03/2022, has been entered. Claims 1-20 are pending. Applicant’s arguments regarding claims 1-20 have been fully considered but are moot due to an examiner’s amendment and notice of allowability contained herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Stevens on 08/17/2022.
The application has been amended as follows: 
Claims:
Claim 1 (Currently Amended):  A pressure detection element comprising:
a substrate;
first and second electrodes on the substrate; 
a membrane including a first diaphragm portion and a second diaphragm portion, the membrane being spaced from the substrate; and
a spacer between the substrate and the membrane to define a first space in which the first electrode and the first diaphragm portion are spaced from and opposed to each other, and a second space in which the second electrode and the second diaphragm portion are spaced from and opposed to each other; wherein
the substrate includes a trench in a portion between the first diaphragm portion and the second diaphragm portion when viewed in a direction in which the substrate and the membrane are opposed;
when viewed in the direction in which the substrate and the membrane are opposed, the trench does not overlap with [[a ]]any diaphragm portion included in the membrane;
the first and second diaphragm portions each have a rectangular or substantially rectangular shape having a long direction and a short direction, when viewed in the direction in which the substrate and the membrane are opposed, and are aligned to the short direction; and
the trench extends in the long direction.

Claim 3: Cancelled.

Claim 4 (Currently Amended):  The pressure detection element according to Claim 1, wherein the trench has a length in an extending direction equal to or longer than a length of the first and second diaphragm portions in the long direction.

Claim 5 (Currently Amended):  The pressure detection element according to Claim 1

Claim 6 (Currently Amended):  The pressure detection element according to Claim 1

Claim 7 (Currently Amended):  The pressure detection element according to Claim 1

Claim 13: Cancelled.

Claim 14 (Currently Amended):  The pressure detection apparatus according to Claim 11

Claim 15 (Currently Amended):  The pressure detection apparatus according to Claim 11

Claim 16 (Currently Amended):  The pressure detection apparatus according to Claim 11

Claim 17 (Currently Amended):  The pressure detection apparatus according to Claim 11

Allowable Subject Matter
Claims 1-2, 4-12, and 14-20, as amended above, are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a pressure detection element comprising: a spacer between the substrate and the membrane to define a first space in which the first electrode and the first diaphragm portion are spaced from and opposed to each other, and a second space in which the second electrode and the second diaphragm portion are spaced from and opposed to each other; wherein the substrate includes a trench in a portion between the first diaphragm portion and the second diaphragm portion when viewed in a direction in which the substrate and the membrane are opposed; when viewed in the direction in which the substrate and the membrane are opposed, the trench does not overlap with any diaphragm portion included in the membrane; the first and second diaphragm portions each have a rectangular or substantially rectangular shape having a long direction and a short direction, when viewed in the direction in which the substrate and the membrane are opposed, and are aligned to the short direction; and the trench extends in the long direction, in conjunction with the remaining claim limitations.
Regarding claims 2, 4-12, and 14-20: These claims are allowable due to at least their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856